NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Reasons for Allowance
Claims 1, 3-8, 10-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, the first particles contain cerium oxide, the second particles contain a cerium compound. cerium hydroxide, a particle size of the second particles is smaller than a particle size of the first particles, and in a case where a content of the abrasive grains is 2.0% by mass, a BET specific surface area of a solid phase obtained when the slurry is subjected to centrifugal separation for 30 minutes at a centrifugal acceleration of 1.1x104 G is 24 m2/g or more. Moreover, the prior art do not disclose or suggest a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, the first particles contain cerium oxide, the second particles contain cerium hydroxide, a particle size of the second particles is 30 nm or less, and in a case where a content of the abrasive grains is 2.0% by mass, a BET specific surface area of a solid phase obtained when the slurry is subjected to centrifugal separation for 30 minutes at a centrifugal acceleration of 1.1x104 G is 24 m2/g or more.
None of the references cited in the IDS filed on 06/20/2022 anticipate or render obvious the claimed invention. 
U.S. Patent Application Publication No. 2012/0329371 to Iwano disclose a polishing liquid comprising tetravalent metal element hydroxide such as cerium hydroxide in the presence of additives such as vinyl alcohol polymers (abstract, [0028], [0030], [0040]). Iwano, additionally, discloses that other abrasive grains such as silica, alumina or zirconia may be present as well ([0062]). However, the reference is silent to the use of both cerium oxide and cerium hydroxide in such a way that they are in contact with each other and that the particle size of the cerium hydroxide is smaller than the particle size of the cerium oxide. 
U.S. Patent No. 7,112,123 to Fang et al. (hereinafter Fang) discloses a composition for planarizing or polishing comprising cerium oxide particles having a size of 10 nm to 10 microns (abstract and throughout the reference), but the reference does not disclose that cerium hydroxide particles, in contact or touch with the cerium oxide particles, are also present in such a way that the cerium hydroxide particles have a smaller particle size than the cerium oxide particles. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731